Citation Nr: 0935208	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from June 1961 to January 1965 
and from December 1967 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
By that rating action, the RO awarded service connection for 
PTSD; an initial 10 percent evaluation was assigned, 
effective September 29, 2003--the date VA received the 
Veteran's petition to reopen a previously denied claim for 
service connection for PTSD.  The Veteran timely appealed the 
RO's assignment of an initial 10 percent rating to the Board. 

In September 2007, the Veteran, along with his spouse, 
testified before the undersigned Veterans Law Judge at the 
Waco, Texas RO.  A copy of the hearing transcript has been 
associated with the claims file. 

In December 2007, the Board, in part, remanded the instant 
claim to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate review. 


FINDING OF FACT

From the award of service connection, September 29, 2003, 
PTSD has been characterized by occasional decrease in work 
efficiency, due to such symptoms as depressed mood, 
suspiciousness, panic attacks and mild memory loss.


CONCLUSION OF LAW

From September 29, 2003, the criteria for the assignment of 
an initial 30 percent rating for PTSD, but no higher, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.7, 
4.130, Diagnostic Code, 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In a December 2007 post-adjudication letter, VA notified the 
Veteran of the evidence needed to substantiate his initial 
evaluation claim on appeal.  The December 2007 letter also 
informed him that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim discussed in the decision 
below, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
claim was readjudicated by the RO in a July 2009 supplemental 
statement of the case.  Therefore, any timing deficiency has 
been remedied.  Id.

As this case involves an initial rating, as opposed to an 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009) are not applicable.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Here, there are VA and 
private records on file, including VA examination reports, 
dated in February 2005, March 2007 and June 2009.  Copies of 
these reports have been associated with the claims file.  In 
addition, in September 2007, the Veteran testified before the 
undersigned concerning the initial evaluation claim decided 
in the decision below. 

The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the initial evaluation claim on appeal.  Thus, 
VA has complied with the duty to assist requirements of the 
VCAA with respect to the initial rating claim on appeal.  
Accordingly, the Board will address the merits of the claim.





II.  Merits Analysis

The Veteran contends that his PTSD symptomatology is more 
severely disabling than that reflected by the currently 
assigned initial 10 percent rating.  Having carefully 
considered the Veteran's contention in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis. 38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown 
v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).  Here, 
in the analysis below, the Board has found that the evidence 
of record warrants an initial 30 percent rating for PTSD from 
the date of award of service connection, September 29, 2003.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).


In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2008).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2008).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code. Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). 

Pursuant to 38 C.F.R. § 4.130 (2008), Diagnostic Code 9411, 
PTSD is to be assigned a 10 percent evaluation is assigned 
where there is occupational and social impairment due to mild 
and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.  
Id.

A 30 percent evaluation where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  "Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  Here, VA 
examiners, who have examined the Veteran throughout the 
duration of the appeal, have assigned a GAF score of 60 to 
his PTSD symptomatology.  Scores ranging from 51-60 represent 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co- workers).  Id.

By a March 2005 rating decision, the RO granted service 
connection for PTSD; an initial 10 percent evaluation was 
assigned, effective September 29, 2003--the date VA received 
the Veteran's petition to reopen a previously denied claim 
for service connection for PTSD.  

The RO based its March 2005 determination, in part, on an 
internet article that verified one of the Veteran's claimed 
PTSD stressors, namely the death of a fellow service comrade 
as a casualty of war.  The RO also considered September 2004 
Vet Center and March 2005 VA examination reports, both of 
which showed that the Veteran had been diagnosed with PTSD.  

A September 2004 Vet Center report reflects that the Veteran 
experienced flashbacks, sleep impairment (i.e., he reported 
that he slept five (5) hours a night), startled response, 
hypervigilance (i.e., woke up startled and would check the 
locks in his home), reoccurring nightmares about Vietnam, as 
well as "severe" distress and impairment in his social and 
occupational functioning (i.e., married three times, 
emotionally detached from his current spouse, as well as 
having few friends, other than Vietnam Veterans).  

When evaluated by VA in February 2005, the Veteran indicated 
that because of heart-related problems, he had failed an 
employment physical for a truck driver position.  He stated 
that he worked about 30-35 hours in a grocery store, and that 
he had not missed any work due to emotional problems.  The 
Veteran indicated that he had been married three times and 
had one son who he contacted every three weeks.  The Veteran 
stated that he was active in a Veterans' service 
organization.  His history was positive for several driving-
while-intoxicated (DWI) charges and domestic violence in the 
1980's.  It was noted that the Veteran drank 12 beers a day.  

A mental status evaluation was positive for mild tension, 
mildly overabundant thought processes, and obsessive thoughts 
about Vietnam combat and the people killed.  The examiner 
diagnosed the Veteran with mild PTSD, as well as alcohol and 
nicotine dependence.  A GAF score of 60 was entered. 

Since the award of service connection, September 29, 2003, 
the medical evidence of record shows that the Veteran's PTSD 
symptoms have varied between the criteria for a 10 percent 
rating and that of a 30 percent rating.  In addition to the 
September 2004 and February 2005 Vet Center and VA 
examination reports cited above, VA examinations of the 
Veteran, performed in March 2007 and June 2009, reflect that 
he experienced several symptoms under the criteria for a 30 
percent evaluation, such as suspiciousness, sleep impairment, 
as well as some social isolation.  

In light of the entire record, the Board finds that these 
records place the evidence into relative equipoise such that 
the Veteran's PTSD symptomatology approximates a severity 
supporting a 30 percent rating, effective September 29, 2003.  

Notably, a June 2009 VA examination report reflects that 
while the Veteran experienced symptoms such as decreased 
concentration, short-term memory loss and an inability to 
maintain employment, he had attributed these symptoms, as 
well as his unemployment, to a non-service-connected 
cardiovascular disorder, as opposed to his PTSD 
symptomatology.  The June 2009 VA examiner specifically 
attributed the Veteran's generalized anxiety and depression 
to a non-service-connected mood disorder that was secondary 
to a general medical condition.  (See June 2009 VA 
examination report).  Yet, the June 2009 VA examination 
report, as well as a September 2004 Vet Center report and 
February 2005 and March 2007 VA examination reports, 
uniformly disclose that the Veteran's PTSD was also 
characterized by suspiciousness/hypervigilance, as well as 
sleep and social impairment.  Regarding social impairment, 
the Veteran has been married three times, has an emotionally-
distant relationship with his current spouse, and his only 
remaining social activity is at a local Veterans' 
organization.  The Veteran was noted not to have any close 
friends.  (June 2009 VA examination report).  

Having found that the evidence approximates findings 
supporting a 30 percent rating, the Board finds that the 
preponderance of the evidence is against a finding supporting 
a 50 percent evaluation.  The medical evidence cited does not 
contain any clinical findings of a circumstantial, 
circumlocutory or stereotyped speech, panic attacks, or 
impaired judgment or abstract thinking.  The Veteran did not 
have any homicidal ideation, hallucinations or delusions.  
Also absent was any mention of spatial distortions, 
obsessional rituals, or neglect of personal hygiene and 
appearance.  

An absence of such symptomatology, along with the fact that 
the Veteran's inability to maintain employment has been found 
to have been the result of a non-service-connected 
cardiovascular disorder, combined with the fact that the June 
2009 VA examiner specifically attributed the Veteran's 
generalized anxiety and depression to a non-service-connected 
mood disorder that was secondary to a general medical 
condition, makes a rating in excess of 30 percent 
inappropriate given the schedular criteria mentioned above.  


Resolving doubt in favor of the Veteran, the Board finds 
that, during the entire period in question, the Veteran's 
PTSD more nearly approximates the criteria for a 30 percent 
disability rating under Diagnostic Code 9411.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 3.102.


        III.  Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The Veteran has not shown that his service-connected PTSD has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular 
ratings.  On the contrary, and as previously reported herein, 
the Veteran conceded that his unemployment was the result of 
a non-service-connected cardiovascular disorder, not his PTSD 
symptomatology.  The current assigned ratings are intended to 
reflect the potential degree of limitation in occupational 
capacity. 38 C.F.R. § 4.1.  The Veteran's service-connected 
PTSD also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In fact, a 
June 2009 VA examiner specifically noted that the Veteran was 
not receiving any mental health care for his PTSD symptoms.  
In the absence of the evidence of such factors, the Board is 
not required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)







ORDER

From September 29, 2003, an initial rating of 30 percent, but 
no higher for PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


